Citation Nr: 1521162	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for dermatitis with urticaria from November 9, 2012 to July 9, 2014.  

2.  Entitlement to an effective date earlier than March 2, 2012 for the assignment of a 60 percent evaluation for the service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

3.  Entitlement to an earlier effective date than March 2, 2012 for the grant of service connection for right lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.

4.  Entitlement to an earlier effective date than March 2, 2012 for the grant of service connection for left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  This rating decision granted the Veteran a 30 percent rating for his dermatitis with urticaria disability effective from November 9, 2012.  The Veteran appealed the 30 percent rating stating that he was seeking a 60 percent rating for his skin disability.  The RO later granted the Veteran a 60 percent rating for his skin disability effective from July 9, 2014.  The Veteran continued his appeal for a 60 percent rating prior to July 9, 2014.   

The record does not show, nor has the Veteran contended that he is unemployable as a result of his service-connected dermatitis with urticaria.  Thus, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) need not be discussed as it is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran also filed a notice of disagreement with the October 2012 rating decision asserting that an earlier effective date should have been assigned for the increased rating of 60 percent which was granted for the service-connected lumbar spine disability and the grants of service connection for right and left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.  The RO treated the claim for an earlier effective date as a new claim, however, as the Veteran filed a notice of disagreement with the assigned effective dates a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues pertaining to earlier effective dates are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From November 9, 2012 to July 9, 2014, the Veteran had flare-ups of dermatitis with urticaria that covered more than 40 percent of the Veteran's entire body area.  


CONCLUSION OF LAW

The criteria for an initial rating of 60 percent for dermatitis with urticaria from November 9, 2012 to July 9, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).   

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and VA treatment records.  The Veteran has been provided a VA medical examination.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.

In sum, the Board is satisfied that the RO properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the RO were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The July 2013 rating decision on appeal granted the Veteran service connection and a 30 percent rating for dermatitis with urticaria, effective from November 9, 2012.  The Veteran was granted an increased staged rating of 60 percent effective from July 9, 2014.  He asserts that he is entitled to a 60 percent rating since the November 9, 2012 grant of service connection.

The Veteran's service-connected dermatitis with urticaria is rated under the criteria contained in 38 C.F.R. § 4.118, DC 7806, for dermatitis.  The Veteran contends that his symptoms prior to July 9, 2014 met the criteria for a 60 percent disability rating under DC 7806.  Specifically, the Veteran asserted that his skin rash has covered 50 to 60 percent of his entire body at times since the grant of service connection.   

DC 7806 sets forth the criteria for dermatitis and eczema and provides that a 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Assignment of a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A March 2013 VA medical record indicates that the Veteran called in stating that his skin rash was all over his body.  A July 2013 VA treatment record notes that the Veteran had a rash on his feet up to his ankles, on his hands to his wrists, and on the upper chest wall.  In August 2013 the Veteran was examined by a VA dermatologist for chronic urticaria.  At that time it was well-controlled and there were no primary lesions noted.  The Veteran showed the VA dermatologist photos.  The Veteran submitted these photographs to the RO in September 2013.  These photographs show red streaks on his arms, thighs, legs, chest, stomach and back.  In June 2014, the Veteran reported that he had daily outbreaks.

A July 9, 2014 VA skin diseases disability benefits questionnaire provides diagnoses of dermatitis and urticaria.  It notes that the Veteran had had four or more debilitating episodes in the past 12 months due to urticaria.  It was noted that the episodes had occurred despite ongoing immunosuppressive therapy and that they required treatment with intermittent systemic immunosuppressive therapy.  It was noted that the Veteran's dermatitis and urticaria covered more than 40 percent of exposed body area and more than 40 percent of total body area.  

The Veteran's wife also provided a statement dated in September 2013 indicating that, for the past two years, she noticed that his entire body has hives every single day.  The Veteran and his wife are competent to report their observations of skin manifestations and there is no reason to doubt their credibility.  

The Board concludes that the evidence indicates that since the grant of service connection the Veteran has had intermittent flare-ups of his skin rash disability that have covered more than 40 percent of his entire body.  This is shown by the photos submitted by the Veteran in September 2013.  Also supporting the Veteran's claim is the July 2014 VA examination report indicating frequent and major flare-ups during the prior 12 months.  That is, during 12 months of the time period that he had been only assigned a 30 percent rating for his skin disorder.  Accordingly, the criteria for a 60 percent rating for dermatitis with urticaria have been met from November 9, 2012 to July 9, 2014.  See Fenderson.  

The Veteran specifically stated numerous times that he was seeking a 60 percent rating for his skin disorder since November 9, 2012.  At no time did the Veteran indicate that he was seeking a rating in excess of 60 percent for his skin disorder.  The Board's grant of a 60 percent rating for the Veteran's dermatitis with urticaria from November 9, 2012 to July 9, 2014, is a full grant of the benefit sought.  Consequently a discussion regarding extraschedular ratings or ratings in excess of 60 percent is not indicated.  


ORDER

Entitlement to an initial rating of 60 percent for dermatitis with urticaria, from November 9, 2012 to July 9, 2014, is granted.  


REMAND

In November 2012, the Veteran filed a notice of disagreement with the October 2012 rating decision asserting that an earlier effective date than March 2, 2012 should have been assigned for the increased rating of 60 percent which was granted for the service-connected lumbar spine disability and the grants of service connection for right and left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.  The RO treated the claim for an earlier effective date as a new claim, however, as the Veteran filed a notice of disagreement with the assigned effective dates a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the issues of entitlement to an earlier effective date than March 2, 2012 for the increased rating of 60 percent which was granted for the service-connected lumbar spine disability and the grants of service connection for right and left lower extremity radiculopathy as secondary to the service-connected lumbar spine disability.  Inform the Veteran and his representative how to perfect the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


